 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    MARIO AMADOR GONZALEZ,                              No. 2:20-cv-2287 KJM AC P
12                        Plaintiff,
13            v.                                          ORDER
14    TANCRETO, et al.,
15                        Defendants.
16

17           Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge as provided

19   by 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20           On February 22, 2021, the magistrate judge issued findings and recommendations, which

21   were served on plaintiff and which contained notice to plaintiff that any objections to the findings

22   and recommendations were to be filed within twenty-one days. See ECF No. 13. Plaintiff has not

23   filed objections to the findings and recommendations.

24           The court presumes that any findings of fact are correct. See Orand v. United States,

25   602 F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are reviewed

26   de novo. See Robbins v. Carey, 481 F.3d 1143, 1147 (9th Cir. 2007) (“[D]eterminations of law

27   by the magistrate judge are reviewed de novo by both the district court and [the appellate] court

28   /////
                                                          1
 1   . . . .”). Having reviewed the file, the court finds the findings and recommendations to be
 2   supported by the record and by the proper analysis.
 3          Accordingly, IT IS HEREBY ORDERED that:
 4          1. The findings and recommendations issued February 22, 2021 (ECF No. 13), are
 5   ADOPTED in full;
 6          2. Plaintiff’s motion to stay these proceedings (ECF No. 12) is DENIED;
 7          3. This case is SUMMARILY DISMISSED for failure to exhaust. See Jones v. Bock, 549
 8   U.S. 199, 214-15 (2007); and
 9          4. The clerk of court is directed to close this case.
10   DATED: April 29, 2021.
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
